In re Langlois, Donald; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “A”, No. 335-844; to the Court of Appeal, Fourth Circuit, No. 98KW-1046.
Granted. The trial court erred in limiting the pretrial hearing to whether the state laid a foundation for the introduction of the DNA evidence. The case is remanded to the trial court with an order to hold a pretrial hearing on the reliability and relevance of the DNA evidence to the facts at issue. State v. Foret, 628 So.2d 1116 (La.1993); State v. Quatrevingt, 93-1644 (La.3/29/96), 670 So.2d 197, 204; State v. Charles, 617 So.2d 895, 896 (La.1993) (per curiam); Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993).
CALOGERO, C.J., not on panel.